DETAILED ACTION
	This is the final office action for application 16/014,691, filed 6/21/2018, which is a divisional application of application 13/496,596, filed 3/16/2012, which is a national stage entry of PCT/JP2010/058706, filed 5/24/2010, which claims priority to Japanese application JP2009-217382, filed 9/18/2009, after the request for continued examination filed 4/21/2021.
	Claims 1-20, 24-26, 28-29 are pending in the application. Claims 1-15 and 24-26 and 28 are considered herein.
	In light of the claim amendments filed 12/15/2021, the objection to Claim 28 is withdrawn.
The rejections under 35 U.S.C. 112(a) and (b) are respectfully maintained.
The prior art rejections are withdrawn in light of the arguments.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 29 objected to because of the following informalities:  Claim 29 has been amended to depend from a withdrawn claim; therefore, claim 29 will be considered to be a withdrawn claim. Please amend the status of claim 29 to indicate “withdrawn.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15 and 24-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9, 11, 12, 13, 14, 25, and 28 have all been amended to recite that the aluminum oxide films of the respective claims are amorphous.
Although the instant specification provides support for the aluminum oxide films being amorphous upon deposition (see, e.g. paragraph [0075]), the instant specification does not explicitly provide support for the films being amorphous in the final solar cells (i.e. in the cells comprising fired electrodes). Per the Applicant’s arguments, Sun teaches (paragraph [0043]) that sintering the solar cell after the deposition of aluminum oxide films (which also occurs in the formation of the cells of the instant invention, see, e.g. paragraph [0076]) results in crystallization of the aluminum oxide films. Therefore, it would appear that the specification does not provide inherent support for the aluminum oxide films in the final solar cells of the instant invention being amorphous.
The dependent claims are considered to introduce new matter into the claims, because of their dependence on the respective independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 24-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1, 9, 11, 12, 13, 14, 25, and 28 have all been amended to recite that the aluminum oxide films of the respective claims are amorphous.
Although the instant specification describes the aluminum oxide films being amorphous upon deposition (see, e.g. paragraph [0075]), the instant specification does not explicitly provide support for the films being amorphous in the final solar cells. Per the Applicant’s arguments, Sun teaches (paragraph [0043]) that sintering the solar cell after the deposition of aluminum oxide films (which occurs in the formation of the cells of the instant invention, see, e.g. paragraph [0076]) results in crystallization of the aluminum oxide films. Therefore, it would appear that the specification does not provide inherent support for the aluminum oxide films in the final solar cells of the instant invention being amorphous.
Therefore, the metes and bounds of the limitations describing the amorphous aluminum oxide films are indefinite, because the independent claims appear to recite two separate products (i.e. a non-fired product and a fired product), which have different properties. Therefore, it is unclear what structure meets these limitations.
The dependent claims are indefinite, because of their dependence on the respective independent claims.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not fully persuasive.
The Applicant’s arguments regarding the rejections of record under 35 U.S.C. 112(a) and (b) are not persuasive. 
The instant specification does not provide explicit support for the aluminum oxide films in the final solar cells of the invention being amorphous.
The Applicant cites paragraphs [0037] and [0043] of the instant specification as stating that the aluminum oxide layer produced by the ALD process is amorphous. The Examiner agrees that the instant specification provides support for the aluminum oxide layer being amorphous in its as-deposited state.
fired products of a conductive paste….” (emphasis added).
Therefore, the final product of the independent claims requires that the cell comprises aluminum oxide that is subjected to firing, to produce the claimed electrodes. This is also supported by Examples 1 and 2 of the instant specification.
Sun teaches (paragraph [0043]) that sintering the solar cell after the deposition of aluminum oxide films (which occurs in the formation of the cells of the instant invention, see, e.g. paragraphs [0070] and [0076]) results in crystallization of the aluminum oxide films. This position is also argued by the Applicant. Therefore, it would appear that the specification does not provide inherent support for the aluminum oxide films in the final solar cells of the instant invention being amorphous. To the contrary, it would appear that the aluminum oxide films in the final cells of the instant invention (that are subjected to heat treatment during firing of the electrodes) undergo crystallization, as described by Sun.
The Applicant has not provided evidence that the aluminum oxide films in the final solar cells of the instant invention are amorphous.
For the same reason, the arguments against the rejections under 35 U.S.C. 112(b) are not persuasive.
Therefore, the Examiner respectfully maintains the rejections under 35 U.S.C. 112(a) and (b).
The Applicant persuasively argues that the applied prior art does not teach that the final product comprises an amorphous aluminum oxide film. The prior art rejections are withdrawn, in light of the arguments. Further, the Applicant’s arguments regarding the position that modified Sun does not teach an amorphous aluminum oxide film would also appear to apply to the instant invention. Based on the teachings of Sun, as argued by the Applicant, it would appear that the aluminum oxide films in the solar cells of the instant invention are also not amorphous (i.e. crystallized) in the final product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721